DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-12, 17-19 are pending.
Claims 1, 6, 7, 9 , and 17 are amended. 
Claim 5 and 20 are canceled.
Drawings
The drawings are objected to because of the following informalities:
Claim 1  recites “first side pane of the outer sleeve” and a “second side panel of the outer sleeve”. However, no reference number associated with these structures could be identified in the provided drawings.   

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is led to be indefinite because it is not clear as to how “the top panel of the outer sleeve comprises a perforated top panel” because only the top panel of the inner sleeve comprises a perforated top panel that can be utilized as a storage compartment as supported by drawings and written disclosure. For the purpose of examination, it will be interpreted as the following “ the top panel of the inner sleeve comprises a perforated top panel […] as supported by the written disclosure (Para 6). Further correction and clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4,6-8, 10-12, 17, and 19is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (US 20210016939) in view of Albrecht (US 20120234701).
Regarding claim 1, Palmer discloses, A packaging apparatus (100) comprising: an inner sleeve (2); an outer sleeve (1) comprising a bottom panel of the outer sleeve, a top panel of the outer sleeve, a middle panel of the outer sleeve (Fig. 4a, 8), a first side panel of the outer sleeve (See annotated fig. below) and a second side panel of the outer sleeve (See annotated fig. below; opposite of first side panel) , the bottom side panel of the outer side sleeve is attached to the first side panel of the outer sleeve,  the first side panel of the outer sleeve attached to the top panel of the outer sleeve, the top panel of the outer sleeve attached to the second side panel of the outer sleeve, the middle panel of the outer sleeve attached to the second side panel of the outer sleeve (as annotated middle panel is attached to the second side panel as shown in fig. 4A) , 	and a first locking mechanism of the packaging apparatus comprising the middle panel of the outer sleeve and configured to lock the inner sleeve inside the outer sleeve responsive to sliding the inner sleeve inside the outer sleeve (Fig. 6,; Para 32; spring tab 7 is pushed against ridge 8 to make the locking mechanism in between element 1 and 2) , wherein: a locking tab (7) of the inner sleeve connected to an end of a bottom panel (See annotated fig. below) of the inner sleeve is configured to: move from a position in between and substantially parallel to the bottom panel of the inner sleeve and the middle panel (See annotated fig. below) of the outer sleeve to an angled position (Fig. 6) protruding into a first area (See annotated fig. below) of the outer sleeve proximate to an end panel of the bottom sleeve and the bottom panel of the outer sleeve and adjacent to the middle panel of the outer sleeve; and engages with  a locking ridge (See annotated fig. below) located on an end of the middle panel of the outer sleeve (Para 32).

    PNG
    media_image1.png
    415
    527
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    448
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    238
    543
    media_image3.png
    Greyscale

However, Palmer does not explicitly disclose, a locking tab of the outer sleeve, and a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions.
Albrecht is in the field of endeavor and discloses, a locking tab of the outer sleeve (118),  a second locking mechanism (fig. 5) of the packaging apparatus configured to lock the inner sleeve (150)  to the outer sleeve (100) responsive to sliding the inner sleeve from the outer sleeve until the locking tab (160) of the inner sleeve latches onto the locking tab of the outer sleeve (Para 52; element 118), the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions (Fig. 5, 6) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer-freeze to incorporate a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions as taught by Albrecht for the purpose of preventing the inner sleeve to be taken out of the outer sleeve completely (“prevent the tray 150 from being completely removed from within the sleeve 100”Para 52). 

The limitation “ the middle panel of the outer sleeve forming a glue lap that is glued to the bottom panel of the outer sleeve” is considered a product-by-process. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 3, Palmer discloses an aperture (Para 24; Fig. 1; 5) located on the bottom panel of the outer sleeve wherein a user can access the locking tab of the inner sleeve when the inner sleeve is positioned inside the outer sleeve in a closed configuration (Fig. 6).

Regarding claim 4, Palmer discloses, the user can press the locking tab (Fig. 6; 7) of the inner sleeve into the outer sleeve via the aperture (5) and disengage the locking tab of the inner sleeve from the locking ridge to unlock the packaging apparatus (Para 24).

Regarding claim 6, Palmer-Albrecht discloses, the second locking mechanism prevents the inner sleeve from sliding entirely out of the outer sleeve (Albrecht , Para 52).

Regarding claim 7, Palmer-Albrecht discloses the second locking mechanism locks the inner sleeve partially inside the outer sleeve (Albrecht, Fig. 5).
Regarding claim 8, Palmer discloses, a storage compartment (3) located in the inner sleeve.

Regarding claim 10, Palmar discloses, a pull tab (40) for removal of the inner sleeve from inside the outer sleeve (Para 25).

Regarding claim 11, Palmer discloses, a permanently fixed dog-eared tuck located on an end of the outer sleeve (the flaps as annotated below corresponds to how “dog-eared tuck” is defined by the written specification of the instant application).

    PNG
    media_image4.png
    343
    444
    media_image4.png
    Greyscale


Regarding claim 12, Palmer discloses the first locking mechanism locks the inner sleeve in its entirety inside the outer sleeve (Fig. 6).
	Regarding claim 17, Palmer discloses, A packaging apparatus (100) comprising: an inner sleeve (2), including: a storage compartment (3) of the inner sleeve ;a locking tab (7) of the inner sleeve ; and a pull tab (40; Fig. 1) of the inner sleeve ; an outer sleeve (1), including: a bottom panel of the outer sleeve, a top panel of the outer sleeve, a middle panel of the outer sleeve (Fig. 4a, 8), a first side panel of the outer sleeve (See annotated fig. below) and a second side panel of the outer sleeve (See annotated fig. below; opposite of first side panel) , the bottom side panel of the outer side sleeve is attached to the first side panel of the outer sleeve,  the first side panel of the outer sleeve attached to the top panel of the outer sleeve, the top panel of the outer sleeve attached to the second side panel of the outer sleeve, the middle panel of the outer sleeve attached to the second side panel of the outer sleeve (middle panel as annotated is attached to the second side panel as shown in fig. 4A) , an aperture (Para 24; Fig. 1; 5) located on the bottom panel of the outer sleeve wherein a user can access the locking tab of the inner sleeve when the inner sleeve is positioned inside the outer sleeve in a closed configuration (Fig. 6); and a first locking mechanism of the packaging apparatus comprising the middle panel of the outer sleeve configured to lock the inner sleeve inside the outer sleeve responsive to sliding the inner sleeve inside the outer sleeve (Fig. 6,; Para 32; spring tab 7 is pushed against ridge 8 to make the locking mechanism in between element 1 and 2), wherein: the locking tab (7) of the inner sleeve (2) connected to a bottom panel of the inner sleeve is configured to: move from a position in between and substantially parallel to the bottom panel of the inner sleeve and the middle panel (See annotated fig. below) of the outer sleeve to an angled position (Fig. 6) protruding into a first area (See annotated fig. below) of the outer sleeve proximate to an end panel of the bottom sleeve and adjacent to the middle panel of the outer sleeve; and engage a locking ridge (See annotated fig. below) located on an end of the middle panel of the outer sleeve (Para 32).
Palmer additionally discloses a pull tab located on the end of the inner sleeve (Fig. 1; 40)



    PNG
    media_image1.png
    415
    527
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    238
    543
    media_image3.png
    Greyscale

However, Palmer does not explicitly disclose, a locking tab of the outer sleeve, and a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions.
Albrecht is in the field of endeavor and discloses, a locking tab of the outer sleeve (118),  a second locking mechanism (fig. 5) of the packaging apparatus configured to lock the inner sleeve (150)  to the outer sleeve (100) responsive to sliding the inner sleeve from the outer sleeve until the locking tab (160) of the inner sleeve latches onto the locking tab of the outer sleeve (Para 52; element 118), the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions (Fig. 5, 6) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer-freeze to incorporate a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions as taught by Albrecht for the purpose of preventing the inner sleeve to be taken out of the outer sleeve completely (“prevent the tray 150 from being completely removed from within the sleeve 100”Para 52). 
As a result of the medication, Palmer-Albrecht would have a second locking mechanism of the packaging apparatus configured to lock the inner sleeve to the outer sleeve responsive to sliding the inner sleeve from the outer sleeve with the pull tab located on the end of the inner sleeve until the locking tab of the inner sleeve latches onto the locking tab of the outer sleeve, the locking tab of the inner sleeve and the locking tab of the outer sleeve angled in opposing directions.
The limitation “ the middle panel of the outer sleeve forming a glue lap that is glued to the bottom panel of the outer sleeve” is considered a product-by-process. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
Regarding claim 19, Palmar discloses the user can press the locking tab (7) of the inner sleeve into the outer sleeve via the aperture (5) and disengage the locking tab of the inner sleeve from the locking ridge to unlock the packaging apparatus (Para 24 “.comprising at least one access opening 5 disposed through a surface of the cover 1, at least one spring tab 7 accessible through the at least one access opening 5”).
Claim 2, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer-Albrecht as applied to claim 1, and 17 in view of Freeze (US 20070251983; using Application number 10595714).

Regarding claim 2 and 18 Palmer discloses edge of the locking ridge (edge of 6) and edge of the locking tab of the inner sleeve (7) and the edge of the locking ridge and edge of the locking tab of the inner sleeve are configured to oppose one another to form the first locking mechanism (Fig. 6).
However, Palmer does not explicitly discloses the shape of the edge of the locking ridge and edge of the locking tab of the inner sleeve to be arc shape.
Freeze is in the field of endeavor and discloses a locking tab (154) of an inner sleeve with an edge and edge of the locking ridge (156) to be arc-shaped (Para 38). Below is a depiction of the blank of Freeze with reference numerals (Application Number 10595714). Freeze discloses these engaging shapes to be a matter of design choice (Para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer to incorporate arc shaped locking mechanism as taught by Freeze since it is considered to be a matter of design choice ( Freeze, Para 38). A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer-Albrecht as applied to claim 1 in view of Chambers (US 20170297803).
Regarding claim 9, Palmer discloses storage compartment (3) but does not explicitly discloses, a perforated top panel in the storage compartment may be pressed into the storage compartment to receive and hold a storage item in place.
Chambers is in the field of endeavor and discloses the top panel of the Inner sleeve comprises a perforated top panel (region 214 has perforation as shown in fig. 2, Para 33 discloses these dashed lines to be perforated) in the storage compartment may be pressed into the storage compartment to receive and hold a storage item in place (Para 34, therefore, this 214 may be pressed into a storage compartment to house “vials, bottles, electronic cigarettes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmer to incorporate perforation line to the top panel of the compartment as taught by Chambers for the purpose of having secured and protective storage compartment.  
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
The claims incorporates newly added structures/limitations  and therefore the current office action is composed to address these newly added structures/limitations. All the newly added structures such as  outer sleeve including bottom panel, a top panel a middle panel etc. , the middle panel being attached to the second side panel as well as the first locking mechanism includes the middle panel as well as details of the second locking mechanism as argued by applicant in page 11 is mapped out to the prior art as constructed above in the rejection of the current office action.
The argument that the middle panel is attached to a second side panel of the outer sleeve and glued to the bottom panel of the outer sleeve is not present in the prior art is not persuasive. The prior art of Palmer has been modified in the current office action as following to address the limitation “the middle panel is attached to a second side panel of the outer sleeve”.  

    PNG
    media_image1.png
    415
    527
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    341
    448
    media_image2.png
    Greyscale

With regards to the limitation “ middle panel […] glued to the bottom panel of the outer sleeve” is considered to be product-by-process limitation. The Examiner respectfully requests the applicant to refer to the rejection of claim 1 to see how this limitation is rejected.   
Furthermore, the prior art of Albrecht discloses a second lock which is incorporated in the packing of Palmer. A person of ordinary skill is also a person of ordinary creativity, not an automaton, and in many cases will be able to fit teachings of multiple patents together like pieces of a puzzle. 
All the previous specification objection, drawing objection and 112(b) rejections are withdrawn in light of the amendment filed on 06/20/2022.
Lastly, Applicants amendment to claims overcome previously applied 35 U.S.C. 102(a)(2) rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Jones (US 20190233158) discloses a packaging system with a locking mechanism that prevents the inner storage to be completely pulled out of the outer cover.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736          


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736